


109 HR 1215 : Green Chemistry Research and

U.S. House of Representatives
2006-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		109th CONGRESS
		2d Session
		H. R. 1215
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 27, 2006
			Received
		
		
			November 13, 2006
			 Read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		AN ACT
		To provide for the implementation of a
		  Green Chemistry Research and Development Program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Green Chemistry Research and
			 Development Act of 2005.
		2.DefinitionsIn this Act—
			(1)the term green chemistry means
			 chemistry and chemical engineering to design chemical products and processes
			 that reduce or eliminate the use or generation of hazardous substances while
			 producing high quality products through safe and efficient manufacturing
			 processes;
			(2)the term
			 Interagency Working Group means the interagency working group
			 established under section 3(c); and
			(3)the term
			 Program means the Green Chemistry Research and Development Program
			 described in section 3.
			3.Green Chemistry
			 Research and Development Program
			(a)In
			 generalThe President shall establish a Green Chemistry Research
			 and Development Program to promote and coordinate Federal green chemistry
			 research, development, demonstration, education, and technology transfer
			 activities.
			(b)Program
			 activitiesThe activities of the Program shall be designed
			 to—
				(1)provide sustained
			 support for green chemistry research, development, demonstration, education,
			 and technology transfer through—
					(A)merit-reviewed
			 competitive grants to individual investigators and teams of investigators,
			 including, to the extent practicable, young investigators, for research and
			 development;
					(B)grants to fund
			 collaborative research and development partnerships among universities,
			 industry, and nonprofit organizations;
					(C)green chemistry
			 research, development, demonstration, and technology transfer conducted at
			 Federal laboratories; and
					(D)to the extent
			 practicable, encouragement of consideration of green chemistry in—
						(i)the
			 conduct of Federal chemical science and engineering research and development;
			 and
						(ii)the
			 solicitation and evaluation of all proposals for chemical science and
			 engineering research and development;
						(2)examine methods by
			 which the Federal Government can create incentives for consideration and use of
			 green chemistry processes and products;
				(3)facilitate the
			 adoption of green chemistry innovations;
				(4)expand education
			 and training of undergraduate and graduate students, and professional chemists
			 and chemical engineers, including through partnerships with industry, in green
			 chemistry science and engineering;
				(5)collect and
			 disseminate information on green chemistry research, development, and
			 technology transfer, including information on—
					(A)incentives and
			 impediments to development and commercialization;
					(B)accomplishments;
					(C)best practices;
			 and
					(D)costs and
			 benefits;
					(6)provide venues for
			 outreach and dissemination of green chemistry advances such as symposia,
			 forums, conferences, and written materials in collaboration with, as
			 appropriate, industry, academia, scientific and professional societies, and
			 other relevant groups;
				(7)support economic,
			 legal, and other appropriate social science research to identify barriers to
			 commercialization and methods to advance commercialization of green chemistry;
			 and
				(8)provide for public
			 input and outreach to be integrated into the Program by the convening of public
			 discussions, through mechanisms such as citizen panels, consensus conferences,
			 and educational events, as appropriate.
				(c)Interagency
			 Working GroupThe President shall establish an Interagency
			 Working Group, which shall include representatives from the National Science
			 Foundation, the National Institute of Standards and Technology, the Department
			 of Energy, the Environmental Protection Agency, and any other agency that the
			 President may designate. The Director of the National Science Foundation and
			 the Assistant Administrator for Research and Development of the Environmental
			 Protection Agency shall serve as co-chairs of the Interagency Working Group.
			 The Interagency Working Group shall oversee the planning, management, and
			 coordination of the Program. The Interagency Working Group shall—
				(1)establish goals
			 and priorities for the Program, to the extent practicable in consultation with
			 green chemistry researchers and potential end-users of green chemistry products
			 and processes; and
				(2)provide for
			 interagency coordination, including budget coordination, of activities under
			 the Program.
				(d)Agency budget
			 requestsEach Federal agency and department participating in the
			 Program shall, as part of its annual request for appropriations to the Office
			 of Management and Budget, submit a report to the Office of Management and
			 Budget which identifies its activities that contribute directly to the Program
			 and states the portion of its request for appropriations that is allocated to
			 those activities. The President shall include in his annual budget request to
			 Congress a statement of the portion of each agency’s or department’s annual
			 budget request allocated to its activities undertaken pursuant to the
			 Program.
			(e)Report to
			 CongressNot later than 2 years after the date of enactment of
			 this Act, the Interagency Working Group shall transmit a report to the
			 Committee on Science of the House of Representatives and the Committee on
			 Commerce, Science, and Transportation of the Senate. This report shall
			 include—
				(1)a
			 summary of federally funded green chemistry research, development,
			 demonstration, education, and technology transfer activities, including the
			 green chemistry budget for each of these activities; and
				(2)an analysis of the
			 progress made toward achieving the goals and priorities for the Program, and
			 recommendations for future program activities.
				4.Manufacturing
			 extension center green suppliers network grant ProgramSection 25(a) of the National Institute of
			 Standards and Technology Act (15 U.S.C. 278k(a)) is
			 amended—
			(1)by
			 striking and at the end of paragraph (4);
			(2)by
			 striking the period at the end of paragraph (5) and inserting ;
			 and; and
			(3)by
			 adding at the end the following:
				
					(6)the enabling of
				supply chain manufacturers to continuously improve products and processes,
				increase energy efficiency, identify cost-saving opportunities, and optimize
				resources and technologies with the aim of reducing or eliminating the use or
				generation of hazardous
				substances.
					.
			5.Undergraduate
			 education in chemistry and chemical engineering
			(a)Program
			 authorized(1)As part of the Program
			 activities under section 3(b)(4), the Director of the National Science
			 Foundation shall carry out a program to award grants to institutions of higher
			 education to support efforts by such institutions to revise their undergraduate
			 curriculum in chemistry and chemical engineering to incorporate green chemistry
			 concepts and strategies.
				(2)Grants shall be awarded under this
			 section on a competitive, merit-reviewed basis and shall require cost sharing
			 in cash from non-Federal sources, to match the Federal funding.
				(b)Selection
			 process(1)An
			 institution of higher education seeking funding under this section shall submit
			 an application to the Director at such time, in such manner, and containing
			 such information as the Director may require. The application shall include at
			 a minimum—
					(A)a description of the content and
			 schedule for adoption of the proposed curricular revisions to the courses of
			 study offered by the applicant in chemistry and chemical engineering;
			 and
					(B)a description of the source and amount
			 of cost sharing to be provided.
					(2)In evaluating the applications
			 submitted under paragraph (1), the Director shall consider, at a
			 minimum—
					(A)the level of commitment demonstrated
			 by the applicant in carrying out and sustaining lasting curriculum changes in
			 accordance with subsection (a)(1); and
					(B)the amount of cost sharing to be
			 provided.
					(c)Authorization of
			 appropriationsIn addition to amounts authorized under section 8,
			 from sums otherwise authorized to be appropriated by the National Science
			 Foundation Authorization Act of 2002, there are authorized to be appropriated
			 to the National Science Foundation for carrying out this section $7,000,000 for
			 fiscal year 2006, $7,500,000 for fiscal year 2007, and $8,000,000 for fiscal
			 year 2008.
			6.Study on
			 commercialization of green chemistry
			(a)StudyThe
			 Director of the National Science Foundation shall enter into an arrangement
			 with the National Research Council to conduct a study of the factors that
			 constitute barriers to the successful commercial application of promising
			 results from green chemistry research and development.
			(b)ContentsThe
			 study shall—
				(1)examine successful
			 and unsuccessful attempts at commercialization of green chemistry in the United
			 States and abroad; and
				(2)recommend research
			 areas and priorities and public policy options that would help to overcome
			 identified barriers to commercialization.
				(c)ReportThe
			 Director shall submit a report to the Committee on Science of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation of
			 the Senate on the findings and recommendations of the study within 18 months
			 after the date of enactment of this Act.
			7.Partnerships in green
			 chemistry
			(a)Program
			 authorized(1)The agencies
			 participating in the Program shall carry out a joint, coordinated program to
			 award grants to institutions of higher education to establish partnerships with
			 companies in the chemical industry to retrain chemists and chemical engineers
			 in the use of green chemistry concepts and strategies.
				(2)Grants shall be awarded under this
			 section on a competitive, merit-reviewed basis and shall require cost sharing
			 from non-Federal sources by members of the partnerships.
				(3)In order to be eligible to receive a
			 grant under this section, an institution of higher education shall enter into a
			 partnership with two or more companies in the chemical industry. Such
			 partnerships may also include other institutions of higher education and
			 professional associations.
				(4)Grants awarded under this section
			 shall be used for activities to provide retraining for chemists or chemical
			 engineers in green chemistry, including—
					(A)the development of curricular
			 materials and the designing of undergraduate and graduate level courses;
			 and
					(B)publicizing the availability of
			 professional development courses of study in green chemistry and recruiting
			 graduate scientists and engineers to pursue such courses.
					Grants may
			 provide stipends for individuals enrolled in courses developed by the
			 partnership.(b)Selection
			 process(1)An
			 institution of higher education seeking funding under this section shall submit
			 an application at such time, in such manner, and containing such information as
			 shall be specified by the Interagency Working Group and published in a proposal
			 solicitation for the Program. The application shall include at a
			 minimum—
					(A)a description of the partnership and
			 the role each member will play in implementing the proposal;
					(B)a description of the courses of study
			 that will be provided;
					(C)a description of the number and size
			 of stipends, if offered;
					(D)a description of the source and amount
			 of cost sharing to be provided; and
					(E)a description of the manner in which
			 the partnership will be continued after assistance under this section
			 ends.
					(2)The evaluation of the applications
			 submitted under paragraph (1) shall be carried out in accordance with
			 procedures developed by the Interagency Working Group and shall consider, at a
			 minimum—
					(A)the ability of the partnership to
			 carry out effectively the proposed activities;
					(B)the degree to which such activities
			 are likely to prepare chemists and chemical engineers sufficiently to be
			 competent to apply green chemistry concepts and strategies in their work;
			 and
					(C)the amount of cost sharing to be
			 provided.
					8.Authorization of
			 appropriations
			(a)National Science
			 Foundation(1)From sums otherwise
			 authorized to be appropriated by the National Science Foundation Authorization
			 Act of 2002, there are authorized to be appropriated to the National Science
			 Foundation for carrying out this Act—
					(A)$7,000,000 for fiscal year
			 2006;
					(B)$7,500,000 for fiscal year 2007;
			 and
					(C)$8,000,000 for fiscal year
			 2008.
					(2)The sums authorized by paragraph (1)
			 are in addition to any funds the National Science Foundation is spending on
			 green chemistry through its ongoing chemistry and chemical engineering
			 programs.
				(b)National
			 Institute of Standards and TechnologyFrom sums otherwise
			 authorized to be appropriated, there are authorized to be appropriated to the
			 National Institute of Standards and Technology for carrying out this
			 Act—
				(1)$5,000,000 for
			 fiscal year 2006;
				(2)$5,500,000 for
			 fiscal year 2007; and
				(3)$6,000,000 for
			 fiscal year 2008.
				(c)Department of
			 EnergyFrom sums otherwise authorized to be appropriated, there
			 are authorized to be appropriated to the Department of Energy for carrying out
			 this Act—
				(1)$7,000,000 for
			 fiscal year 2006;
				(2)$7,500,000 for
			 fiscal year 2007; and
				(3)$8,000,000 for
			 fiscal year 2008.
				(d)Environmental
			 Protection AgencyFrom sums otherwise authorized to be
			 appropriated, there are authorized to be appropriated to the Environmental
			 Protection Agency for carrying out this Act—
				(1)$7,000,000 for
			 fiscal year 2006;
				(2)$7,500,000 for
			 fiscal year 2007; and
				(3)$8,000,000 for
			 fiscal year 2008.
				
	
		
			Passed the House of
			 Representatives September 26, 2006.
			Karen L. Haas,
			Clerk.
		
	
